Citation Nr: 0430257	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1968.

In an August 1968 rating decision, the Seattle, Washington 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA) denied service connection for a left 
knee disability.  In November 2001, the veteran requested to 
reopen a claim for service connection for a left knee 
disability.  In a July 2002 rating decision, the RO denied 
the request to reopen the claim, finding that new and 
material evidence had not been submitted.  The veteran 
appealed that decision.  In a May 2003 statement of the case 
(SOC), the RO reopened the claim, then denied service 
connection on the merits.


FINDINGS OF FACT

1.  The veteran did not appeal an August 1968 rating decision 
denying service connection for a left knee disability.

2.  The evidence added to the claims file since August 1968 
is relevant to the claim for service connection for a left 
knee disability, and raises a reasonable possibility of 
substantiating the claim.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

4.  Residuals of a pre-service medial meniscectomy of the 
left knee, including mild anterior cruciate ligament (ACL) 
laxity, were identified on examination when the veteran was 
accepted for service.

5.  The veteran's left knee disability worsened during 
service.

6.  The veteran has a current left knee disability related to 
the disability identified during service.

CONCLUSIONS OF LAW

1.  An August 1968 rating decision denying service connection 
for a left knee disability is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received; the claim 
for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

3.  The veteran's left knee is not presumed to have been in 
completely sound condition prior to service.  38 U.S.C.A. 
§ 1111 (West 2002).

4.  Left knee disability residual to pre-service surgery was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326 (2003).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Request to Reopen Claim

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD with the RO's August 1968 rating decision denying 
service connection for a left knee disability.  Therefore, 
that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  Since the veteran's claim to reopen was received 
after that dated, the revised regulation applies.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's left 
knee claim is the August 1968 rating decision.  The Board 
will consider whether new and material evidence has been 
submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The evidence that was associated with the claims file prior 
to the August 1968 rating decision included service medical 
records and the veteran's 1968 claim.  The report of the 
veteran's service entrance examination reflects a history of 
left knee surgery in 1966, but a finding of mainly normal 
knee function on examination in 1968.  A few weeks after 
service he was seen for effusion and locking in his left knee 
following a fall.  He later reported another fall and ongoing 
left knee symptoms.  During service a physician attributed a 
left knee disorder to the pre-service surgery.

The evidence that has been added to the claims file since the 
August 1968 rating decision includes statements and hearing 
testimony from the veteran and opinions from private 
physicians.  The veteran asserted that he developed problems 
with his left knee in service during basic training.  Private 
physicians provided the opinion that a pre-service injury of 
the veteran's left knee was aggravated during basic training.

The evidence added since 1968 includes medical opinions 
supporting a finding that there was aggravation during 
service of a disorder of the veteran's left knee.  Such 
evidence was not considered before the 1968 decision.  The 
new evidence addresses a fact necessary to substantiate the 
claim, and the new evidence raises a reasonable possibility 
of substantiating the claim.  The added evidence meets the 
criteria for new and material evidence.  The claim for 
service connection for a left knee disability is reopened.  
The Board will address the claim for service connection on 
the merits of that claim.

Service Connection

The veteran reports a history of surgery on his left knee 
before service, in 1966.  The history of surgery prior to 
service, however, is not sufficient to show the existence or 
nature of any left knee disability at the time of entrance 
into service.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.

The regulation, 38 C.F.R. § 3.304(b), that previously 
implemented this statutory presumption of soundness has been 
declared invalid.  The regulation at 38 C.F.R. § 3.304(b) 
provided that the presumption of soundness could be rebutted 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  38 C.F.R. § 3.304(b) (2002).  This 
is in contrast with 38 U.S.C.A. § 1111, which states that the 
presumption of soundness may be rebutted when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (emphasis added).

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
noted this difference and apparent conflict between 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  In a precedent 
opinion, the VA General Counsel concluded that the regulation 
38 C.F.R. § 3.304(b) conflicted with the statute 38 U.S.C.A. 
§ 1111, and that the regulation 38 C.F.R. § 3.304(b) was 
therefore invalid.  VAOPGCPREC 3-2003 (July 16, 2003).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently adopted the VA General 
Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Thus, under current law, the presumption of soundness is 
rebutted only if there is clear and unmistakable evidence 
that a left knee disability existed prior to service and that 
any pre-existing left knee disability was not aggravated by 
service.

An injury or disease that existed prior to service will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The report of medical examination at entry into service in 
1968 noted that the veteran had undergone surgery, a medial 
meniscectomy, on his left knee in 1966.  On a medical history 
report, it was noted that the 1966 surgery had had good 
results.  On examination in March 1968, the examiner found 
that the veteran's left knee had mild laxity of the anterior 
cruciate ligament (ACL), but was otherwise normal.  In late 
March 1968, the veteran sought outpatient treatment for 
effusion and locking in his left knee following a fall.  He 
was placed on a limited duty profile due to his left knee 
symptoms.  In an orthopedic consultation in early April 1968, 
the veteran reported recurrent locking of the left knee, most 
recently following a fall down stairs the day before the 
consultation.  The examiner's impression was internal 
derangement of the left knee following the 1966 surgery.  

The examiner recommended that the veteran be discharged for a 
left knee disorder that had existed prior to service.  An 
April 1968 separation examination noted internal derangement 
of the left knee, and referred to the orthopedic 
consultation.

A report from a state health department reflects that the 
veteran was evaluated in August 1971 for pain and giving way 
in both knees, worse in the left.  The veteran reported the 
medial meniscectomy on his left knee at age sixteen, and a 
medical discharge from service in 1968 because of knee 
problems.  In 1971, the examining physician's impression was 
chondromalacia of the patella, primarily of the left knee.  
In October 1971, the veteran had surgery, a patellectomy, on 
the left knee, at a private hospital.

In September 2002, the veteran's primary physician, Stephen 
C. Albrecht, M.D., wrote that the veteran had suffered from 
left knee problems since age 16, when he had meniscus 
surgery.  Dr. Albrecht noted that the veteran's left knee 
symptoms had increased in severity and frequency during basic 
training in service, and that the veteran had undergone a 
left patellectomy three years after service.  Dr. Albrecht 
stated that the veteran currently had significant 
degenerative joint disease of the left knee.  Dr. Albrecht 
opined that it was more likely than not that the veteran's 
military service aggravated his pre-existing left knee 
injury.

In June 2003, private physician Michael D. Herring, M.D., 
wrote that he had reviewed the veteran's history.  Dr. 
Herring concluded that it was "more probable than not" that 
the veteran's basic training in 1968 had "caused rapid 
progression of a previous left knee injury."  In November 
2003, Dr. Herring described in detail the veteran's service 
medical records that he had reviewed.  Dr. Herring noted that 
the veteran's left knee was found to be in acceptable 
condition at entrance to service, while later in service he 
had left knee problems that were the cause of separation from 
service.  Dr. Herring indicated that he continued to hold the 
opinion he had expressed in June 2003.

In April 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran pointed out that 
he reported his 1966 left knee surgery when he was examined 
for entry into service, but that he was found to be fit for 
service.  He related that during basic training he began to 
have problems with his left knee.  He stated that he went to 
sick call, and was given pain medication, but ordered to 
continue training.  He testified that he later had to return 
to sick call because of problems with the knee.  He reported 
the 1971 surgery on the knee.  He noted Dr. Herring's review 
of his records and opinion that his knee was reinjured in 
service.  He indicated that after the reinjury in service the 
knee had never regained the level of function that had been 
present at entry into service.  He stated that he had ongoing 
pain and giving way of the left knee, requiring braces and 
future total knee replacement surgery.

The service entrance examination in March 1968 reflects the 
history of left knee surgery in 1966, and a finding of mild 
ACL laxity on examination.  Since left knee disability was 
identified on the examination for service entrance, the 
presumption of soundness does not apply to the ACL laxity.

There is evidence, however, that disability of the left knee 
increased during service.  After being accepted for service, 
the veteran sought treatment for the effusion and locking in 
the knee after a fall.  He was placed on a limited duty 
profile and separated from service because of his left knee 
problems.  These symptoms were not present when the veteran 
entered service.  Since the disability increased in severity 
during service, there is a presumption of aggravation in the 
absence of a finding that the increase was due to natural 
progression.

The medical records do not contain a specific finding that 
the increase in the left knee disability was due to the 
natural progress of the disease.  Drs. Albrecht and Herring 
have offered opinions supporting the veteran's claim that a 
current left knee disability was aggravated by service.

The Board concludes that the record supports a finding that 
pre-existing disability of the left knee was aggravated 
during service.  The aggravation of the disability is service 
connected.


ORDER

The claim for service connection for a left knee disability 
is reopened.

Entitlement to service connection for a left knee disability 
is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



